Citation Nr: 0600586	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee injury, currently rated at 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee injury, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1982 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2004 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The service-connected right knee injury is manifested by 
pain which limits flexion to 100 degrees; there is no 
limitation of extension, recurrent subluxation, or lateral 
instability.

2.  The service-connected left knee injury is manifested by 
pain which limits flexion to 90 degrees; there is no 
limitation of extension, recurrent subluxation, or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for the service-connected right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2005). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for the service-connected left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in statement of 
the case, the supplemental statements of the case and the 
September 2001 and June 2004 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
June 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the September 2001 and June 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in June 2004 regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Moreover, the veteran, in an April 2005 statement, indicated 
that he had stated his case completely and to best of his 
ability.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has also been afforded VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

In August 2001, the veteran submitted a statement requesting 
an increased disability evaluation for his service-connected 
disabilities of both his knees.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's knee disabilities are evaluated as 20 percent 
disabling for the right knee and 10 percent disabling for the 
left knee under Diagnostic Code 5257.  Under this Diagnostic 
Code, slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257.  

The Board finds that an increased rating is not warranted for 
either knee when they are evaluated under Diagnostic Code 
5257.  While the veteran has indicated that he experiences 
the pertinent symptomalogy for increased ratings under this 
Diagnostic Code, the competent evidence of record does not 
support his allegations.  Two VA examinations were conducted 
in November 2001 and June 2004.  At the time of the November 
2001 examination, the veteran informed the examiner that his 
knees would give out 2 to 3 times per day.  The examiner 
reported, however, that physical examination of the knees 
demonstrated that both knees were stable to varus and valgus 
stress.  There was no anterior drawer sign and McMurray sign 
was negative bilaterally.  The diagnoses were bilateral knee 
strain.  There is no probative evidence of the presence of 
recurrent subluxation or lateral instability of either knee 
in this examination report.  At the time of the June 2004 VA 
examination, the veteran reported that his right knee would 
give way approximately once a week and that both knees would 
lock up 3 or 4 times a week.  He also alleged at that time 
that that he fell once or twice per day due to unsteadiness 
in his knees.  Physical examination demonstrated, however, 
that there no instability of either knee in valrus or valgus, 
in neutral, and in 30 degrees flexion.  The Lachman's test 
and McMurray's test were also negative for both knees.  The 
examiner noted that the veteran did not describe any episodes 
of dislocation or recurrent subluxation.   Again, there is no 
probative evidence of the presence of recurrent subluxation 
or lateral instability of either knee in this examination 
report.  

There is also no persuasive supporting evidence of recurrent 
subluxation or lateral instability of either knee in the 
clinical records.  A July 2003 clinical record includes 
indicates that the veteran reported his knee was giving out.  
He denied locking or catching.  No recurrent subluxation or 
lateral stability was noted at the time, however.  The 
assessment was multiple joint pain with possible 
rheumatologic etiology.

The veteran's service-connected knee disabilities may also be 
evaluated based on the presence of limitation of motion.  For 
the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  

Under Diagnostic Code 5260, flexion that is limited to 45 
degrees warrants a 10 percent rating and flexion that is 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
must be limited to 15 degrees for assignment of a 30 percent 
evaluation, which is the maximum under this Diagnostic Code.  
38 C.F.R. § 4.71(a) Diagnostic Code 5260. 

Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating and when extension is limited to 
20 degrees, a 30 percent rating is warranted.  Assignment of 
higher disability evaluations under this Diagnostic Code 
require extension being limited to 30 degrees for a 40 
percent evaluation and to 45 degrees for a 50 percent 
evaluation which is the maximum under this Diagnostic Code.  
38 C.F.R. § 4.71(a) Diagnostic Code 5261.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The Board also notes that a recent General Counsel 
Opinion, VAOPGCPREC 9-2004, states that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  

In the current case, the probative evidence of record does 
not support the claim for an increased rating for either 
service-connected knee disability based on the presence of 
limitation of motion of the knee.  At the time of the 
November 2001 VA examination, physical examination revealed 
the range of motion of the right knee was from 0 to 132 
degrees and the range of motion of the left knee was 
determined to be from 0 to 134 degrees.  At the time of the 
June 2004 VA examination, the range of motion of the right 
knee was measured as being flexion to 100 degrees at which 
point pain was reported.  Passive flexion was to 105 degrees.  
Extension was full to 0 degrees.  Repetitive motion testing 
elicited complaints of pain but no loss of range of motion.  
The range of motion of the left knee was determined to be 
flexion to 95 degrees actively and 100 degrees passively with 
pain reported beginning at 90 degrees.  Extension was full to 
0 degrees.  On repetitive flexion and extension, the veteran 
complained of weakness in the left leg but the flexion was to 
the same number of degrees.  This evidence demonstrates that 
the most extreme symptomalogy demonstrated for the right knee 
was a range of motion of 0 degrees to 100 degrees and the 
most extreme symptomalogy for the left knee was a range of 
motion from 0 degrees to 90 degrees.  This evidence 
demonstrates that an increased rating is not warranted for 
either knee under either Diagnostic Code 5260 or 5261.  The 
Board notes the clinical records and reports of VA 
examinations include complaints of pain and limitation as a 
result of extended movement of the knees.  The Board further 
notes that the most recent range of motion testing included 
testing to account for limitation of motion due to functional 
loss due to pain on use or during flares.  The Board finds 
that the veteran's service-connected knee disabilities do not 
warrant increased ratings upon application of 38 C.F.R. 
§§ 4.40 and 4.45 and the holdings in DeLuca.

The clinical records and reports of VA examinations include 
complaints of pain in the knee but do not include any reports 
of range of motion testing for either knee.  An increased 
rating is not warranted based on the evidence included in the 
clinical records.  

The Board finds there is no basis for assignment of separate 
evaluations for limitation of extension and flexion for 
either knee.  

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the service-connected knee disabilities have 
not required frequent periods of hospitalization.  While the 
claims files includes reports from the veteran that he was no 
longer able to perform his occupation in grounds keeping, 
there is also evidence indicating he is still employed in the 
field.  In August 2001, the veteran submitted a statement 
requesting an increased rating for the service-connected 
disabilities of both his knees.  He reported that he was no 
longer able to perform his occupation in landscaping and yard 
work due to problems with his knees.  At the time of the 
November 2001 VA examination, the veteran reported that he 
was unable to perform the work of grounds keeping so he had 
to hire people to help him with the work.  A 2003 clinical 
record includes complaints of pain and difficulty running 
businesses and activities of daily living secondary to pain.  
The Board finds this evidence demonstrates that the veteran 
was able to compensate for the disabilities caused by his 
knees in his occupation.  The examiner who conducted the most 
recent VA examination in June 2004 opined that the effects of 
the knee symptomalogy on the veteran's occupation was that he 
could not squat or bend or drive a standard transmission.  
The veteran reported that he owned a lawn maintenance and 
grounds keeping business but could only work 4 or 5 hours per 
day because of extreme fatigue.  

The assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  The degrees of disability are 
considered adequate compensate for considerable loss of 
working time proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  The Board recognizes 
the impairment of earning capacity resulting from the 
veteran's service-connected knee disabilities, but finds that 
such impairment is adequately reflected by the currently 
assigned ratings.  The Board finds that this symptomalogy 
does not rise to a level which equates to marked interference 
with the veteran's employment so as to render impracticable 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b).  


ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


